Citation Nr: 0640293	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-26 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include chloracne and basal cell carcinoma, to include as 
secondary to Agent Orange exposure.

2.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder, currently evaluated 
as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to November 
1968.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO).  


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era and is presumed to have 
been exposed to Agent Orange.

2.  Chloracne was not diagnosed to a compensable degree 
within one year of separation from military service.

3.  The medical evidence of record does not show that the 
veteran's chloracne is related to his military service.

4.  The medical evidence of record does not show that the 
veteran's basal cell carcinoma is related to his military 
service.

5.  The veteran's post-traumatic stress disorder (PTSD) is 
manifested by recurrent and intrusive thoughts, recurrent 
nightmares, intrusive recollections, sleep impairment, 
irritability, outbursts of anger, difficulty concentrating, 
hypervigilance, an exaggerated startle response, avoidance, 
and extremely limited social relationships.


CONCLUSIONS OF LAW

1.  A skin disorder, to include chloracne and basal cell 
carcinoma was not incurred in or aggravated by active 
military service, and may not be presumed to have been so 
incurred, to include as due to Agent Orange exposure.  38 
U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the chloracne and basal cell carcinoma 
claims, a letter dated in July 2001 satisfied the duty to 
notify provisions.  Prior to initial adjudication of the PTSD 
claim, a letter dated in January 2003 satisfied the duty to 
notify provisions.  Additional letters were provided to the 
veteran in April 2003, after which the claims were 
readjudicated, and in October 2006, subsequent to remand.  
See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. 
App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran's service medical records, 
VA medical treatment records, and indicated private medical 
records have been obtained.  A VA examination was provided to 
the veteran in connection with his PTSD increased rating 
claim.  A VA examination has not been accorded the veteran in 
connection with service connection claim, because there is no 
medical evidence that the veteran had a currently diagnosed 
skin disorder during service, nor is there competent medical 
evidence that indicates that a current skin disorder may be 
related to his military service.  There is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Service Connection for Chloracne and Basal Cell Carcinoma

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307.  Chloracne is deemed associated 
with herbicide exposure, under VA law, and shall be service-
connected if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service.  38 C.F.R. § 3.309.  However, 
chloracne must become manifest to a degree of 10 percent or 
more within a year after the last date on which the veteran 
was exposed to an herbicide agent during active military, 
naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

In this case, the veteran claims that he developed chloracne 
in service or within one year of separation from service, to 
include as the result of exposure to Agent Orange.  The Board 
notes that the veteran was awarded the National Defense 
Service Medal, Vietnam Service Medal, Vietnam Campaign Medal, 
Bronze Star Medal with Combat "V", and Navy Commendation 
Medal with Combat "V".  This evidence confirms that the 
veteran served in Vietnam.  Under 38 U.S.C.A. § 1116(f), he 
is therefore presumed to have been exposed to herbicide 
agents, to include Agent Orange.

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of any skin conditions.

After service discharge, an April 1978 private medical report 
stated that the veteran complained of an itchy rash on his 
arms and shoulder for the previous 4 days.  The veteran 
stated that he had worked in the yard the previous day and 
developed a rash on his forearms and left shoulder that was 
very itchy.  On observation, there were numerous pointed, red 
bumps on his arms and shoulder.  The top was scratched off 
each of the bumps and there was no purulence.  The assessment 
was possible insect bite.

A December 1978 private medical report stated that the 
veteran complained of a very itchy rash on his face for the 
previous month.  He stated that the rash was in his beard and 
started with shaving his beard.  On observation, there was an 
oozing, scaling, red macule on the cheeks and forehead.  The 
assessment was impetigo.

A March 1986 private medical report stated that on physical 
examination, the veteran's skin was smooth, warm, and moist.  
His nails were hard and his hair was coarse.

A June 1989 private medical report stated that the veteran 
was present for the removal of a lesion on the forehead.  On 
observation, the veteran had a brown, 1 centimeter, raised 
macule on the right temple that appeared to be a benign 
nevus.  The assessment was neoplasm of the skin of the 
forehead.

An October 1995 private pathology report stated that the 
veteran had a lesion excised from his right facial region.  
The diagnosis was basal cell carcinoma, trichoepitheliomatous 
growth pattern.

A July 1999 VA medical report stated that the veteran stated 
that he had a history of discord lupus 10 years before and 
which had been in remission until about 3 years before.  He 
stated that since then he got a rash on his forearms during 
summers, which did not look exactly like the lupus rash, but 
was similar.  The veteran stated that the rash seemed to be 
caused by sunlight and went away during the winter.  The 
report noted that the veteran had previously had a skin 
cancer removed from his face.

On physical examination, the veteran's skin was pink to tan 
in color with "good" turgor.  On both forearms, there was a 
papular, irregular, firm rash with erythema.  The rash was 
not itchy at that time, but did have a history of itching 
previously.  The veteran had dry, scaly feet with callouses 
on the lateral side of his great toes.  Capillary refill was 
brisk.  The assessment was "[d]ermatitis on bilateral 
forearms.  Will need to rule out lupus versus psoriasis.  
Dermatology consultation for biopsy and treatment."

In an August 2001 statement, the veteran's wife stated that 
the veteran 

would breakout in large blotches all over 
his body, but they were not raised, like 
[h]ives, just bright red and he said they 
had a burning, itching, sensation, so I 
would fill the bathtub with tepid water 
and put soda in it and sponge him until 
the red spots would go away sometimes 1 
to 2 hours.  This condition would come 
and go for no apparent reason that we 
could find and would happen 10 to 15 
times a month.  He still has this happen 
but over the years it has diminished to 
around 6 or 8 times a year.  He was 
tested for any allergies and none were 
found.  He now has a skin condition 
called discoid Lupus and has been treated 
with Malaria medication and cortisone 
injections for it.  He developed cancer 
on his face and had surgery on that about 
six years ago.

In a June 2002 VA Agent Orange examination report, the 
veteran stated that he began noticing dermatitis mainly on 
his forearms beginning in 1969, soon after returning from 
Vietnam.  He stated that the condition had remained chronic 
up until the present time.  The veteran stated that he had 
recurrent lesions, some with vesicles that were quite 
pruritic and tended to bleed with slight trauma.

On physical examination, the veteran had multiple macular 
lesions on both forearms, mainly on the posterior aspects.  
These were pink to red and 3 to 5 millimeters in diameter.  
Many were vesicular and there were a lesser number of lesions 
on both of the lower legs.  There were a small number of 
similar lesions on the back and upper arms.  The diagnoses 
were chloracne and status post surgical removal of basal cell 
carcinoma near the nose.

A July 2002 VA medical report stated that on physical 
examination, the veteran had erythematous papules on the 
extensor surfaces of the forearms with excoriation and a cyst 
behind the left ear.  The assessment was dermatitis, 
questionable chloracne, previous diagnosis of discoid lupus.

A September 2002 VA emergency medical report stated that the 
veteran's skin was warm and dry.

An April 2003 VA medical report stated that the veteran 
complained of skin lesions that had been present for over one 
year, but had few developing on the posterior hands and 
thighs.  The veteran stated that he had chloracne worse in 
the summer, but felt the lesions were different.  On 
objective examination, there were multiple actinic and solar 
keratoses noted on the posterior hand with a few lesions on 
the thighs.  The diagnosis was actinic and solar keratosis.

In the July 2003 notice of disagreement, the veteran stated 
that in 1977 he was diagnosed with discoid lupus by a private 
physician.  The veteran stated that he believed the physician 
was in error and the skin condition was chloracne.


In the April 2004 notice of disagreement, the veteran stated 
that he had never stated that he only had the skin condition 
in summer months.  He stated that he had the rash when he 
left Vietnam and it had continued to get worse since then.

The medical evidence of record does not show that the veteran 
was diagnosed with chloracne within one year from his last 
exposure to an herbicide agent.  The earliest medical 
evidence of record that diagnosed chloracne was the June 2002 
VA Agent Orange examination report, over 33 years after the 
veteran was last in Vietnam.  While the veteran states that 
his chloracne has been chronic since separation from service, 
the medical evidence of record does not substantiate this 
claim.  The veteran is competent to state that he had a rash 
since separation from service, however, he is not competent 
to diagnose this rash.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because he is not a physician, the 
veteran is not competent to make a determination that his 
current skin disorder is the result of his military service 
over 35 years ago.  

The earliest medical evidence of record is the April 1978 
private medical report, in which the veteran stated that his 
rash had been present for the previous 4 days.  In the 
December 1978 private medical report, the veteran stated that 
his facial rash had been present for the previous month.  
Furthermore, these rashes were diagnosed as a possible insect 
bite and impetigo, respectively, and no mention was made of 
chloracne, dermatitis, discoid lupus, or any of the other 
skin conditions that were subsequently referenced in the 
veteran's medical records.  The first medical evidence that 
assessed one of these conditions was the July 1999 VA medical 
report.  In this report, the veteran stated that he had a 
discord lupus for the previous 10 years.  Subsequently, in 
July 2003, the veteran stated that he was first diagnosed 
with discoid lupus in 1977.  Accordingly, even if the 
veteran's chloracne was previously misdiagnosed and 
characterized as other skin conditions, there is no medical 
evidence of record that it occurred within one year of his 
last exposure to an herbicide agent.  As such, presumptive 
service connection for chloracne is not warranted under 38 
C.F.R. § 3.309(e).


In addition, basal cell carcinoma is not a disease associated 
with exposure to certain herbicide agents under 38 C.F.R. 
§ 3.309(e).  As such, presumptive service connection for 
basal cell carcinoma is not warranted.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

The competent medical evidence of record does not show that 
the veteran's current chloracne or basal cell carcinoma are 
related to his active military service.  The veteran's 
service medical records are negative for any complaints, 
symptoms, or diagnoses of any skin conditions.  There is no 
medical evidence that addresses the etiology of the veteran's 
skin conditions.  Iin the June 2002 VA Agent Orange 
examination report, the veteran stated that his skin 
condition began in 1969 following exposure to Agent Orange.  
However, the examiner did not comment on the etiology of the 
veteran's skin disorder.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  Accordingly, the June 2002 VA Agent Orange 
examination report does not provide a nexus relating the 
veteran's chloracne and basal cell carcinoma to military 
service.

As noted above, the statements of the veteran and his wife 
alone are not sufficient to prove that his chloracne and 
basal cell carcinoma are related to military service.  
Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.

As such, the preponderance of the evidence does not show that 
the veteran's chloracne and basal cell carcinoma are related 
to his military service or to any incident therein, to 
include as due to Agent Orange exposure, nor may it be so 
presumed.  As the preponderance of the evidence is against 
the veteran's claims, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Rating for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

Service connection for PTSD was granted by a February 2002 
rating decision and a 50 percent evaluation was assigned 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
March 19, 2001.


A September 2002 VA medical report stated that the veteran 
was admitted after overdosing on sleeping pills.  The veteran 
admitted to the intention of hurting himself and reportedly 
told the Emergency Medical Services personnel that he "was 
tired of the pain and the nightmares of Vietnam and wants 
them to end."

A September 2002 VA behavioral health consultation report 
dated the same day stated that the veteran was admitted to 
the intensive care unit the previous evening after ingesting 
multiple tablets, possibly 50 or more, of Vistaril, in 
addition to consuming two 6-packs of beer.  The veteran 
stated that he had chronic sleeping problems and had taken 
the tablets in the hopes of going to sleep.  He stated that 
the first dose he took produced little in the way of 
sedation, so he took 4 or 5 others.  The veteran stated that 
when these pills did not work, he was slightly confused and 
continued to take more throughout the night, nearly emptying 
the bottle.  He was discovered by his wife who brought him to 
medical attention.  The veteran denied that the incident was 
a suicide attempt and stated that he was confused as to 
exactly why he did it.

The veteran stated that he had been married for 27 years and 
was a stepfather to his wife's four children from a previous 
marriage.  The children were grown and lived away from home.  
The veteran worked as a carpet cleaner and his wife had a 
ceramics business.  He stated that the carpet cleaning 
business was not making much money and he had great 
difficulty performing the job due to the deterioration of his 
shoulder.  The veteran reported that he was going to 
vocational rehabilitation to see if he could get trained to 
do a different type of work.  He stated that he and his wife 
were having some financial problems, but the situation was 
not desperate.  The veteran stated that his wife complained 
about his drinking, but his marriage was stable.  He stated 
that for his mental and emotional well-being he needed to 
continue working.

On mental status examination, the veteran was calm and 
relaxed.  He was resistant to talking about some of his 
military history and was more open when talking about his 
personal feelings and current life history.  His thought 
processes were coherent and goal-directed.  He denied any 
suicidal ideation at that time and on the previous night.  
There were no hallucinations or delusions present in his 
thought content.  The veteran's mood appeared mildly 
depressed, which was a chronic condition.  His anxiety level 
was well defended and stable.  His affect was appropriate, he 
engaged well, and was friendly in the interview.  His 
judgment was rational and his insight was limited to fair.  
He had some understanding that his depression and anxiety 
were related to PTSD and understood quite clearly the effects 
of alcohol on his mental state.  He was alert, awake, and 
oriented.

Under the diagnosis, the examiner stated under Axis 1, 
"[i]mpulsive drug ingestion, probably not even an actual 
suicide attempt, and is related to insomnia and anxiety of 
other psychiatric diagnoses."  Under Axis 4, the examiner 
stated, "[h] he has some financial stress, he's had a 
relapse in drinking, his depression and anxiety are 
aggravated by current process of dealing with the VA and 
associated aspects of that, and he has exposure to war and 
combat."  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 45 at the time, with a score of 55 
as the highest level in the previous year.  A score of 45 
contemplates serious symptoms, such as suicidal ideation, 
severe obsessional rituals and frequent shoplifting, or any 
serious impairment in social, occupational, or school 
functioning, such as no friends and inability to keep a job.  
See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-
IV, 46-47 (1994) (DSM-IV).

A September 2002 VA discharge summary dated the same day 
stated that the veteran had increased stress in his life, in 
part due to his wife's illnesses and in part due to his VA 
disability application.

In a September 2002 VA psychiatrist note dated 3 weeks later, 
the veteran stated

I think the Zoloft is great.  My wife and 
I can tell the difference.  I am not 
[isolating or insulating.]  I am better 
with my stress and relating to her.  My 
memories are less and [I] deal better 
with them.  I am not drinking anymore.  I 
am sleeping with the old [medications.]  
I have met with the [Portland Vocational 
Rehabilitation] people and I am going 
back to school.

On mental status examination, the veteran was "better 
kept."  He spoke in a cheerful tone and was bright of affect 
and mood.  He denied suicidal or homicidal ideation.  He was 
coherent, linear, and goal directed.  The examiner assigned a 
GAF of 58, which contemplates moderate symptoms, such as flat 
affect, circumstantial speech, or occasional panic attacks, 
or moderate difficulty in social, occupational, or school 
functioning, such as few friends or conflicts with peers or 
co-workers.  See DSM-IV, 46-47.

In a December 2002 VA psychiatrist note, the veteran stated 

I am doing pretty good.  I am in the 
[Vocational Rehabilitation] program.  I 
have some anxiety with the system.  For 
the most part, the Zoloft has helped me 
with my anger.  I am not depressed.  My 
memories of [Vietnam] have been of better 
ones lately.  Like [rest and relaxation] 
and hanging with buddies.

On mental status examination, the veteran was well kept, 
alert, and oriented to person, place, time, and events.  He 
had good eye contact, his voice was clear, and his voice was 
of normal tone and rhythm.  The veteran's mood was not 
depressed, but was somewhat anxious.  He denied suicidal or 
homicidal ideation.  His affect was congruent to his mood.  
The veteran was coherent and relevant.  There was no evidence 
of psychosis or hallucination.  His cognition, judgment, and 
impulse control were intact, and his insight was better.  The 
veteran was no longer depressed or inactive.  The examiner 
assigned a GAF of 58, which contemplates moderate symptoms.  
See DSM-IV, 46-47.

A March 2003 VA PTSD examination report stated that the 
veteran's claims file and medical records were reviewed by 
the examiner.  The veteran stated that he had been prescribed 
Sertraline for PTSD and depression and felt strongly that the 
medication was "working very well for me now."  The veteran 
stated that his PTSD symptoms came "in waves of days at a 
time and is all over me, then it may go away for a few days . 
. . it kind of comes in bunches.  The bunches vary in time, 
sometimes a couple of day[s], sometimes a week, it varies."  
The veteran stated that he had experienced symptoms since 
1968, of which the first 10 to 15 years had been the worst.  
He stated that over time the symptoms lessened, but still 
remained "quite intense."  The examiner perceived the 
veteran's symptoms as initially very severe and debilitating, 
then stabilizing in terms of frequency, although the severity 
of the episodes had varied.

The veteran stated that over the years, for periods of 2 to 3 
months, he would be "sort of normal."  In regards to social 
and occupational functioning during periods of remission, the 
veteran stated that 

[o]ccupationally, the remissions were OK 
. . . as my wife and kids would attest 
to[.]  It's kind of the social 
impairments, wanting to isolate and not 
socialize at all that has been most 
problematic during remissions or 
exacerbations.  I have had a pretty good 
record in terms of being able to sustain 
work . . . socially, I've always been a 
jokester and so on, but . . . whatever my 
remissions were with improvements, I 
would quickly then retreat back into my 
room, so to speak, when I became 
symptomatic again.

When asked about his reasons for requesting re-evaluation, 
the veteran stated

My wife became disabled, we separated for 
the first time in 30 years, I was 
drinking and self-medicating way, way too 
much.  I became a recluse in a cabin in 
Goshen.  My business was failing.  Very 
slowly, I put things back together in 
marriage, my business picked up a little, 
I asked for more consultations with 
[physicians] and the folks at the 
[Veteran's Service Organization] thought 
I should ask for an increase.

On mental status examination, the veteran scored 29 out of 30 
on the Folstein Mini-Mental State Examination.  The examiner 
stated that there was no indication of acquired cognitive 
impairment and the veteran's score compared on average or 
favorably with other adults of his "norm-referenced" group.  
The veteran scored 4 out of 4 on the Clock Drawing task.  His 
thought processes were apparently clear and within normal 
limits.  His communication was lucid and straightforward.  
There was no evidence of delusions, hallucinations, or other 
gross indicators of decompensation.  The veteran was 
casually, but appropriately, dressed and his ability to 
maintain personal hygiene and grooming were good.

His recent and remote memory functions were intact and his 
stated histories were consistent, with no glaring changes or 
discrepancies.  The veteran's speech rate was within normal 
limits for rate and his volume was normal.  His speech was 
mildly constricted but was otherwise unremarkable for 
emotional tone.  The veteran reported being, and appeared to 
be, stable on the then prescribed PTSD/antidepressant 
medication.  There was no evidence of thought or speech 
disorders.  There was a history of assaultiveness and 2 
previous suicide attempts, by history.  The veteran's 
psychosocial function was described as stabilized, with 2 
medication trials.  The report stated that the first trial 
was ineffective, but the second was highly effective, by the 
veteran's self-report.  Over the course of the last trial of 
medications and psychiatric treatment, the veteran had 
eliminated suicidal intent, improved his mood, reconciled 
with his estranged wife, and undertaken a vocational 
rehabilitation course.

The PTSD assessment stated that veteran had recurrent and 
intrusive ideations of traumatic events and recurrent 
distressing dreams and nightmares of the events.  He acted or 
felt as if the trauma was recurring, had intense 
psychological distress at exposure to internal or external 
cues that symbolized the trauma or induced the learned 
helplessness phenomena.  His physiological reactivity to cues 
was exaggerated.  The veteran avoided thoughts, feelings, and 
conversation associated with the trauma and made efforts to 
avoid activities, places, and people that aroused 
recollections of the trauma.  He had markedly diminished 
participation in significant social and recreational 
activities.  The veteran had feelings of detachment and 
estrangement from others, a mildly restricted range of 
affect, and a sense of a foreshortened future.  He had 
difficulty sleeping, irritability, outbursts of anger, 
difficulties concentrating, hypervigilance, and an 
exaggerated startle response.

The examiner assigned a GAF of 57, which contemplates 
moderate symptoms.  See DSM-IV, 46-47.  In conclusion, the 
examiner stated that the veteran's 

[p]erformance in employment/schooling has 
been improved over the past year with 
psychiatric intervention.  That is, [the 
veteran] experienced an acute 
exacerbation of the diagnosed PTSD and 
comorbid dysthymic disorder approximately 
one year ago, and even felt lead to a 
suicide attempt in 2002 via [overdose.]  
Since this crisis and exacerbation of 
[service-connected] conditions was 
responded to by the staff psychiatrist, 
the veteran's [symptomatology] in both 
disorders has improved by the veteran's 
self report, since the suicide attempt.  
Specifically, [the veteran] mentioned 
that he and his spouse reconciled and 
rejoined each other in their 30+ year 
marriage.  The veteran has re-entered 
work/academic life through a VA-sponsored 
Chapter 31 rehabilitation program for 
[service-connected] veterans.  [The 
veteran] is thus far tolerating and 
enjoying school with the improvements in 
symptoms brought about by continuous 
psychiatric medication.  Routine 
responsibilities of self care have been 
compromised over the past year, but have 
improved with medication as well.  Family 
role functioning has been adversely 
impacted by PTSD and comorbid dystyhmia 
as evidenced by marital separation and a 
related suicide attempt.  The crisis is 
resolving with psychiatric treatment, but 
it has been a very difficult year for the 
veteran and his family.  The veteran has 
extremely limited social/interpersonal 
relationships, affected by his PTSD 
symptoms.  He exhibits grossly reduced 
recreational/leisure pursuits.  His 
energies at present are dedicated to his 
Chapter 31 program, and he is thus far 
tolerating the crowds at Lane Community 
College.

At a March 2003 VA psychiatric examination, the veteran 
stated 

I am doing pretty good for the most part.  
I have my moments.  I am still in school.  
My [Vietnam] issues are there, but I am 
trying to stay focused [on] school.  My 
recent contact with a brother of [a 
friend who died in Vietnam] by computer 
has stirred up some things for me.  He 
wants to know about his brother.  I saw 
him die.  Right now I am avoiding [a lot] 
and my wife is helping with that.

On mental status examination, the reported results were 
exactly the same as on the December 2002 VA psychiatrist 
note.  The examiner assigned a GAF of 58, which contemplates 
moderate symptoms.  See DSM-IV, 46-47.

In a June 2003 VA psychiatrist note, the veteran stated that 
he was "doing okay."  He reported that he was discontent 
with the March 2003 VA PTSD examination process.  He reported 
going to school and benefiting from the courses in a 
therapeutic manner.  He had added problems with his spouse 
revolving around his time dedicated and spent in schooling.  
On mental status examination, the reported results were 
exactly the same as on the December 2002 and March 2003 VA 
psychiatrist notes, except that it was reported that the 
veteran's mood was brighter, he was not depressed, and he was 
less anxious.  The examiner assigned a GAF of 58, which 
contemplates moderate symptoms.  See Id.

In a December 2003 VA psychiatrist note, the veteran stated 
"I am doing alright.  I've had some ups and downs with my 
grandson being [in Baghdad.]  He's okay.  [My wife] also had 
some problems with her [heart] surgery."  On mental status 
examination, the reported results were exactly the same as on 
the June 2003 VA psychiatrist note, except that the veteran 
also stated "I've thought [a little] about [Vietnam lately].  
My sleep is better.  [I am] not as depressed.  My anger and 
irritability are better."  The examiner assigned a GAF of 
58, which contemplates moderate symptoms.  See Id.

In an April 2004 VA psychiatrist note, the veteran stated "I 
[have] been up and down.  I've had some difficulties with my 
[Vocational Rehabilitation].  My anxiety has been up.  I'm 
having some difficulties with some mistrust and betrayal over 
that.  Right now I need to make some changes."  On mental 
status examination, the reported results were exactly the 
same as on the December 2002 and March 2003 VA psychiatrist 
notes, except that his mood showed some irritability and 
anxiousness.  The examiner assigned a GAF of 54, which 
contemplates moderate symptoms.  See Id.

The Schedule provides that assignment of a 50 percent 
evaluation is warranted for PTSD with occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory such as, 
retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.


The Board finds that the medical evidence of record does not 
support an evaluation in excess of 50 percent for PTSD.  
While the veteran's GAF score was 45 immediately following 
his overdose in September 2002, it rose to 58 three weeks 
later.  His GAF scores were then consistently reported as 58 
until August 2004 when the score was reported as 54.  These 
scores, as noted above, contemplate moderate symptoms, such 
as flat affect, circumstantial speech, or occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school functioning, such as few friends or conflicts with 
peers or co-workers.  See DSM-IV, 46-47.  Although GAF scores 
are important in evaluating mental disorder, the Board must 
consider all the pertinent evidence of record and set forth a 
decision based on the totality of the evidence.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The other medical evidence of record shows that the veteran 
had recurrent and intrusive thoughts, recurrent nightmares, 
intrusive recollections, sleep impairment, irritability, 
outbursts of anger, difficulty concentrating, hypervigilance, 
an exaggerated startle response, avoidance, and extremely 
limited social relationships.  The evidence of record does 
not show that the veteran currently has suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech which is intermittently illogical, obscure, or 
irrelevant, near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, spatial disorientation, or neglect of personal 
appearance and hygiene.

Furthermore, the general picture presented by the medical 
evidence of record is that the veteran experienced a brief 
period of exaggerated symptoms at the time of his overdose in 
September 2002, followed by at least 2 years of marked 
improvement in his symptoms.  The veteran personally stated 
in multiple VA records subsequent to the September 2002 
overdose that he was doing better and his symptoms were 
decreasing.  In addition, while the veteran had extremely 
limited social relationships, it has not been demonstrated 
that he has an inability to establish and maintain effective 
relationships.  By the veteran's own statements, he has been 
married to his wife for over 30 years and was able to 
reconcile his problems with her subsequent to the September 
2002 overdose.  It has also been reported that he has been 
attending vocational rehabilitation at a local community 
college, a program that requires regular interaction with 
other people.  Accordingly, of the criteria listed for a 70 
percent evaluation under 38 C.F.R. § 4.130, Diagnostic Code 
9411, the veteran only demonstrates an impaired impulse 
control.  As such, the criteria for a 70 percent evaluation 
have not been met.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the criteria for an 
increased rating have not been shown by the evidence of 
record, the preponderance of the evidence is against the 
veteran's claim, and the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disorder, to include chloracne 
and basal cell carcinoma, to include as secondary to Agent 
Orange exposure, is denied.

An increased evaluation for service-connected PTSD is denied. 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


